DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 06/10/2021 has been considered and made of record by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marc Macenko on 02/25/2021.
The application has been amended as follows: 
Claim 1 is rewritten as follows:
1.	 A User Equipment, UE, comprising:
circuitry comprising a processing module and a memory module configured to:
receive an indication that a physical channel is repeated over a set of subframes; and 
receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;
wherein the circuitry is configured to receive the indication that the UE can assume that the first subset of the repetitions of the physical channel and the reference signal will use the first precoder by being configured to:
determine that the physical channel was transmitted on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claim 3 is cancelled.
Claim 5 is cancelled.
In claim 6, line 1, “The UE of claim 5” is replaced by The UE of claim 43 
In claim 7, line 1, “wherein the circuitry is configured to” is replaced by wherein the circuitry is further configured to
Claim 11 is rewritten as follows:
11.	 A method of operating a User Equipment, UE, comprising:
receiving an indication that a physical channel is repeated over a set of subframes; and 
receiving an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;
wherein receiving the indication that the UE can assume that the first subset of the repetitions of the physical channel and the reference signal will use the first precoder comprises:
determining that the physical channel was transmitted on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claims 13, 15, and 16 are cancelled.
In claim 17, line 3, “use the first precoder comprises” is replaced by use the first precoder further comprises
Claim 21 is rewritten as follows: 
21.	An evolved NodeB, eNB, comprising:
circuitry comprising a processing module and a memory module configured to:
indicate to a User Equipment, UE, that a physical channel is repeated over a set of subframes; and 
indicate to the UE that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;
wherein the circuitry is configured to indicate that the UE can assume that the first subset of the repetitions of the physical channel and the reference signal will use the first precoder by being configured to:
transmit the physical channel on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claims 22, 24, and 25 are cancelled.
Claim 26, line 1, “the circuitry is configured to” is replaced by the circuitry is further configured to
Claim 29 is rewritten as follows:
29.	A method of operating an evolved NodeB, eNB, for providing diversity across repeated transmissions, comprising:
indicating to a User Equipment, UE, that a physical channel is repeated over a set of subframes; and 
indicating to the UE that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;
wherein indicating that the UE can assume that the first subset of the repetitions of the physical channel will use the first precoder comprises: 
transmitting the physical channel on a first antenna port in a first subframe and on a second antenna port in a second subframe.
Claims 30 and 32 are cancelled.
Claim 43 is added as follows:

circuitry comprising a processing module and a memory module configured to:
receive an indication that a physical channel is repeated over a set of subframes; and 
receive an indication that the UE can assume that a first subset of the repetitions of the physical channel and a reference signal will use a first precoder;
wherein the circuitry is configured to receive the indication that the UE can assume that the first subset of the repetitions of the physical channel and the reference signal will use the first precoder by being configured to:
determine that the physical channel is transmitted on a first and a second antenna port in a first and a third subframe, where a first and second subset of resource elements are associated with the first and second antenna ports respectively in the first and the third subframe; and 
determine that the first subset of resource elements is encoded with the first precoder and the second subset of resource elements is encoded with a second precoder.
Allowable Subject Matter
Claims 1, 2, 4, 6-12, 14, 17-21, 23, 26-29, 31, and 43 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632